Citation Nr: 0835377	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  03-28 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for renal disease, to 
include as secondary to exposure to ionizing radiation.  

2.  Entitlement to service connection for cancer of the left 
tonsil, to include as secondary to exposure to ionizing 
radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1962 to March 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for renal disease, to include as secondary 
to exposure to ionizing radiation, and cancer of the left 
tonsil, to include as secondary to exposure to ionizing 
radiation.  The Board remanded the claims for further 
development in May 2004 and February 2006.  


FINDINGS OF FACT

1.  The veteran was not exposed to ionizing radiation while 
in service.  

2.  The veteran's renal disease first manifested many years 
after service and is unrelated to any incident of service, 
including exposure to ionizing radiation.

3.  The veteran's cancer of the left tonsil first manifested 
many years after service and is unrelated to any incident of 
service, including exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  The veteran's renal disease was not incurred in or 
aggravated by his active service, and is not proximately due 
to or the result of exposure to ionizing radiation.  
38 U.S.C.A. §§ 1110; 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310, 3.311 (2007).   

2.  The veteran's cancer of the left tonsil was not incurred 
in or aggravated by his active service, and is not 
proximately due to or the result of exposure to ionizing 
radiation.  38 U.S.C.A. §§ 1110; 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.311 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including cancer of the left tonsil and nephritis, 
will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  Ramey v. Brown, 9 Vet. 
App. 40 (1996).  First, there are specific diseases that may 
be presumptively service connected if manifest in a 
radiation-exposed veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  A radiation-exposed veteran is one who 
participated in a radiation-risk activity.  A radiation-risk 
activity includes the onsite participation in a test 
involving the atmospheric detonation of a nuclear device, 
occupation of Hiroshima or Nagasaki during World War II, or 
presence at certain specified sites.  38 C.F.R. § 3.309 
(d)(3).  In applying this statutory presumption, there is no 
requirement for documenting the level of radiation exposure.  

Second, other radiogenic diseases, such as any form of cancer 
listed under 38 C.F.R. § 3.311(b)(2), found five years or 
more after service in an ionizing radiation-exposed veteran 
may also be service-connected if the VA Under Secretary for 
Benefits determines that they are related to ionizing 
radiation exposure while in service, or if they are otherwise 
linked medically to ionizing radiation exposure while in 
service.  Other claimed diseases may be considered radiogenic 
if the claimant has cited or submitted competent scientific 
or medical evidence that supports that finding.  38 C.F.R. § 
3.311(b)(4).  When it has been determined that: (1) a veteran 
has been exposed to ionizing radiation as a result of 
participation in the atmospheric testing of nuclear weapons; 
(2) the veteran subsequently develops a specified radiogenic 
disease; and (3) the disease first becomes manifest 5 years 
or more after exposure, the claim will be referred to the 
Under Secretary for Benefits for further consideration in 
accordance with 38 C.F.R. § 3.311(c).  When such a claim is 
forwarded for review, the Under Secretary for Benefits shall 
consider the claim with reference to 38 C.F.R. § 3.311(e) and 
may request an advisory medical opinion from the Under 
Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The 
medical adviser must determine whether sound scientific and 
medical evidence supports a conclusion that it is "at least 
as likely as not" that the disease resulted from in-service 
radiation exposure or whether there is "no reasonable 
possibility" that the disease resulted from in- service 
radiation exposure.  38 C.F.R. § 3.311(c)(1).  

Third, direct service connection can be established by 
showing that the disease or malady was incurred during or 
aggravated by service, a task which includes the burden of 
tracing causation to a condition or event during service.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (law does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation).

Renal Disease 

In this case, renal disease is not a disability associated 
with exposure to ionizing radiation in the regulations.  
Therefore, presumptive service connection for renal disease 
due to exposure to ionizing radiation is not warranted.  
38 C.F.R. §§ 3.309, 3.311.

Having determined that the veteran is not entitled to 
presumptive service connection, the Board must now evaluate 
whether the veteran is entitled to service connection on a 
direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

The veteran's service medical records show that in February 
1965, the veteran complained of difficulty in controlling his 
urine and reported wetting his bed 10 to 15 times in the 
previous 2 months.  He also stated that there was some 
associated urgency and burning.  A urine analysis showed 
essentially normal results.  On separation examination in 
March 1965, the veteran made no complaints regarding his 
kidneys, and his genitourinary system was found to have no 
abnormalities.  Since the veteran had only one recorded 
complaint during approximately three years of service and his 
genitourinary system was found to be normal on separation, 
the Board finds that the weight of the evidence demonstrates 
that chronicity in service is not established in this case.  
38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
renal disease.  38 C.F.R. § 3.303(b).  

The first post-service evidence of symptoms of renal disease 
is a February 1976 VA medical report where the veteran 
reported a history of kidney disease.  He was found to have 
polycystic kidneys.  

Post-service private medical records dated from May 1978 to 
January 2003 show that the veteran received intermittent 
treatment for bilateral polycystic kidney disease and renal 
failure.  He periodically received dialysis treatments.  At 
no time did any treating provider relate the veteran's renal 
disease to his period of active service.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, there is no evidence establishing a medical 
nexus between military service and the veteran's renal 
disease.  Thus, service connection for renal disease is not 
warranted.  In addition, because the veteran's renal disease 
is not a disability associated with exposure to ionizing 
radiation, and nephritis was not diagnosed within one year of 
the veteran's separation from service, presumptive service 
connection for renal disease is not warranted.   

The first post-service evidence of the veteran's renal 
disease is in February 1976, approximately 11 years after his 
separation from service.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is no 
competent medical evidence of record relating the veteran's 
renal disease to his service or to any exposure to ionizing 
radiation.

The veteran contends that his current renal disease is 
related to his active service.  However, as a layman, the 
veteran is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).

The weight of the medical evidence indicates that the 
veteran's renal disease began many years after service and 
was not caused by any incident of service.  The Board 
concludes that the renal disease was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Cancer of the Left Tonsil 

Cancer of the left tonsil is a radiogenic disease recognized 
by law to be due to ionizing radiation.  However, there is no 
evidence of record that shows that the veteran was exposed to 
ionizing radiation during service.

The veteran's service personnel records show that he was 
assigned to Naval Fighter Squadron 111 on April 13, 1962, and 
the squadron was embarked aboard the U.S.S. Kitty Hawk for 
duty.  Records show that the U.S.S. Kitty Hawk was located in 
San Francisco during the first twelve detonations of 
Operation DOMINIC I and along the west coast of California 
when an additional ten detonations occurred.  The July 8, 
1962, deck log entry for U.S.S. Kitty Hawk stated: "2300 
Observed explosion, presumed to be U.S. Nuclear Bomb over 
Johnson Islands bearing 250."

Records reveal that the July 8, 1962, detonation was Shot 
STARFISH.  It was detonated approximately 400 kilometers over 
Johnston Island, and the effects of the shot could be seen 
over a wide area of the Pacific Ocean, including Honolulu, 
Hawaii.  Service records show that at the time of the shot, 
U.S.S. Kitty Hawk was operating in the Pearl Harbor operating 
area, which was approximately 690 nautical miles from the 
detonation point.  U.S.S. Kitty Hawk was not a participating 
unit in Operation DOMINIC I because although the effects of 
Shot STARFISH were visible to the ship, it had no onsite 
participation in the detonation of the shot.  See 38 C.F.R. 
§ 3.309(d).  Furthermore, a July 2007 letter from the Defense 
Threat Reduction Agency stated that there were no reports of 
occupational exposure to ionizing radiation pertaining to the 
veteran.  The Board finds that the preponderance of the 
evidence is against a finding that the veteran was exposed to 
ionizing radiation during service, and therefore, service 
connection on a presumptive basis is not warranted.  

Having determined that the veteran is not entitled to 
presumptive service connection, the Board must now evaluate 
whether the veteran is entitled to service connection on a 
direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

The veteran's service medical records are negative for any 
complaints or treatment for his tonsils.  On separation 
examination in March 1965, the veteran made no complaints 
regarding his tonsils, and his throat was found to have no 
abnormalities.  Since the veteran had no recorded complaints 
during approximately three years of service and his throat 
was found to be normal on separation, the Board finds that 
the weight of the evidence demonstrates that chronicity in 
service is not established in this case.  38 C.F.R. § 
3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of cancer 
of the left tonsil.  38 C.F.R. § 3.303(b).  

The first post-service evidence of symptoms of cancer of the 
left tonsil is a May 2000 private medical report where the 
veteran was diagnosed with cancer of the tonsil.  

Post-service private medical records dated from May 2000 to 
January 2003 show that the veteran received intermittent 
treatment for cancer of the left tonsil and neck.  At no time 
did any treating provider relate the veteran's cancer of the 
left tonsil to his period of active service.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, there is no evidence establishing a medical 
nexus between military service and the veteran's cancer of 
the left tonsil.  Thus, service connection for cancer of the 
left tonsil is not warranted.  In addition, because the 
evidence does not show that the veteran was exposed to 
ionizing radiation during service, and cancer of the left 
tonsil was not diagnosed within one year of the veteran's 
separation from service, presumptive service connection for 
cancer of the left tonsil is not warranted.

The first post-service evidence of the veteran's cancer of 
the left tonsil is in May 2000, approximately 35 years after 
his separation from service.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The veteran contends that his current cancer of the left 
tonsil is related to his active service.  However, as a 
layman, the veteran is not competent to give a medical 
opinion on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

The weight of the medical evidence indicates that the 
veteran's cancer of the left tonsil began many years after 
service and was not caused by any incident of service.  The 
Board concludes that the cancer of the left tonsil was not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection, 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2002 and June 
2005; a rating decision in March 2003; and a statement of the 
case in July 2003.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the March 2008 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained medical examinations in 
relation to these claims because there is no competent 
evidence that the appellant's diagnosed disorders are the 
result of any event, injury, or disease in service.  See 
38 C.F.R. § 3.159(c)(4) (2007).  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.


ORDER

Service connection for renal disease, to include as secondary 
to exposure to ionizing radiation, is denied.  

Service connection for cancer of the left tonsil, to include 
as secondary to exposure to ionizing radiation, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


